Citation Nr: 1220539	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for right upper extremity neuropathy related to cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1964 and from November 1990 to June 1991 as well as periods of active duty training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in December 2008 and May 2011 when it was remanded for further development.  

As noted in December 2008 and May 2011, a claim of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record and has been referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities had its onset in service.

2.  The preponderance of the evidence is against a finding that the Veteran's right upper extremity neuropathy related to cervical spine is related to the Veteran's active military service.



CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Right upper extremity neuropathy related to cervical spine was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In regard to the claim of entitlement to service connection for right upper extremity neuropathy related to cervical spine, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Dr. T.W., and was provided an opportunity to set forth his or her contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in December 2005, January 2006, February 2010, and September 2011.

The Board acknowledges that normally VA has a duty to attempt to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

In this case, the Veteran has been noted to be receiving Supplemental Security Insurance (SSI) in a VA medical examination report dated in May 2007.  However, the Board notes that it was noted immediately prior to the indication that that the Veteran was receiving SSI that fell in April 2003 hurting his knee, wrist and back.  As such, the Board finds that the records regarding the Veteran's SSI are not relevant regarding his claim of entitlement to service connection for right upper extremity neuropathy related to cervical spine.

The claim was remanded by the Board in December 2008 for additional VA treatment records, including records from the VAMCs in Leavenworth, Kansas, Salisbury, North Carolina, and Augusta, Georgia, and an examination.  Additional treatment records were associated with the claims file.  In addition, in September 2009 notice was received indicating that there were no records regarding the Veteran at VAMC at Leavenworth, Kansas.  In October 2009 notice was received that indicated that there were no records regarding the Veteran at VAMC at Salisbury, North Carolina.  In March 2010 notice was received indicating that there were no records regarding the Veteran at VAMC at Augusta, Georgia.  The Veteran was notified that records were not available from the VAMCs in Leavenworth, Kansas and Augusta, Georgia in a letter dated in August 2010.  In October 2010 it was found that any records regarding the Veteran from the VAMC in Salisbury, North Carolina were unavailable.  In addition, the Veteran was afforded a VA medical examination in February 2010.  

In May 2011 the Board again remanded the Veteran's claim for the Veteran to be afforded a VA medical examination.  Subsequently, in September 2011 the Veteran was afforded a VA medical examination.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's December 2008 and May 2011 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that a Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's disability was related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for a neurological disability of the bilateral upper extremities.

In May 1989 the Veteran reported that he was receiving physical therapy for a pinched nerve.  In June 1989 the Veteran was diagnosed with rule out cephalgia.

In June 1993 the Veteran reported tingling of the right upper and lower extremity following service in the Persian Gulf in 1990 and 1991.  The Veteran had similar but lesser symptoms in the left lower extremity and later admitted to some tingling in the left upper extremity that he attributed to a pre-existing carpal tunnel syndrome.  Examination revealed sensation intact to pin-prick.  Motor strength was normal although the Veteran had difficulty opposing the thumb and little finger bilaterally.  Electromyography (EMG) was normal.  Nerve conduction studies were normal with the exception of slightly delayed median sensory latency bilaterally with low amplitude sensory response and some temporal dispersion.  The conclusion was no evidence of generalized peripheral neuropathy and very mild bilateral carpal tunnel syndrome involving sensory fibers only.

In September 1993 the Veteran was diagnosed with sensory carpal tunnel syndrome bilateral, mild revealed by EMG.

The Veteran was diagnosed with bilateral carpal tunnel syndrome and right ulnar nerve entrapment in June 1994.  In a treatment note also dated in June 1994 the results of an EMG were reported that revealed bilateral enlargement of the medial nerves at the carpal ligament; mild enlargement of the right ulnar nerve at the elbow; and no evidence of myopathy or neuropathy.

In February 1996 the Veteran was noted to have had carpal tunnel surgery the year prior and in March 1996 the Veteran was diagnosed with peripheral polyneuropathy possibly secondary to chemicals during Gulf War.

The Veteran underwent nerve conduction studies in May 1996.  Sensory nerve conductions were performed for the right median, ulnar, and radial, sural, and superficial peroneal nerves.  Distal latencies, amplitudes, and wave forms were normal.  Motor nerve conduction velocities were performed for the right median, ulnar, and peroneal nerves.  Distal latencies, wave forms and amplitudes and conduction velocities were normal.  Needle EMG was performed for tibialis anterior, medial gastroc, rectus femoris, first dorsal interosseous, pronator teres, biceps, triceps, and deltoid on the right.  No spontaneous activity was noted and recruitment patterns and motor unit action potentials were normal.  The impression was electrodiagnostic findings within normal limits and not suggestive of neuropathy or myopathy.

In April 1996 and January 1997 the Veteran was diagnosed with peripheral polyneuropathy.

In December 2005 the Veteran was afforded a VA Compensation and Pension (C&P) Gulf War guidelines examination.  Relevantly the Veteran reported that he had numbness and tingling in the hands and arms.  This was noted to have begun while he was in the Gulf War.  He reported that his right arm was worse than the left.  The Veteran complained of intermittent numbness, approximately once a week in the third, fourth, and fifth finger of the right hand extending up the medial aspect of the arm to the shoulder.  He reported that this also occurred in the left arm but only happened approximately once a month.  He stated that he had trouble grasping things and dropped things on occasion.  The Veteran was relevantly diagnosed with numbness and tingling in the hands and legs.

In January 2006 the Veteran was afforded a VA C&P neurological examination.  The Veteran reported that he had prominent numbness in both legs and milder numbness in both hands that had its onset in the Gulf War.  He indicated that the symptoms had been present ever since service but that they had waxed and waned in severity.  He experienced a sense of clumsiness and impaired dexterity.  He complained of fatigue and impaired stamina since serving in the Gulf War.  The Veteran was noted to have had bilateral carpal tunnel decompression about 20 years prior and to have had right wrist surgery.

Relevant physical examination revealed that the Veteran had slow fine motor movements in both hands symmetrically.  Upper extremity strength and tone was normal.  Muscle stretch reflexes were absent except for trace biceps.

Relevant to the issues, the Veteran was diagnosed with chronic numbness of the upper and lower extremities with onset during the Gulf War.  It was noted that prior bilateral carpal tunnel syndrome could account for some residual hand numbness but would not affect the lower extremities.  The examiner noted that the possibility of an underlying generalized sensory neuropathy cannot be excluded from present available data.

In a statement dated in September 2008 the Veteran's spouse indicated that the Veteran often had tingling in his arms and hands.  The tingling was reported to make everyday tasks virtually impossible.  She reported that simple things like turning the pages in a book and picking up a coin were difficult.  The Veteran's spouse indicated that the Veteran often dropped things and did not realize that he had dropped them and that at times he had trembling in his hands, especially his right hand.

At a hearing before the undersigned Veterans Law Judge in September 2008 the Veteran reported that he developed the tingling and numbness in service after instances where the chemical alarms sounded.  

In November 2008 a VA C&P examiner entered an addendum indicating that the Veteran had sensation that was normal in the upper extremities.  Strength was 3/5 in the upper extremities and deep tendon reflexes were 1+ brachial.  There was no opinion rendered regarding the etiology of his upper extremity neurological conditions.

In February 2010 the Veteran was afforded a VA C&P examination; however, the Veteran's upper extremity neurological disorder was not addressed in the examination.  

It was noted in an addendum dated in October 2010 that the Veteran may have diabetic peripheral neuropathy.  

It was noted in another addendum, dated in December 2010, that the Veteran's lumbar spondylosis was not and anatomically cannot be causing upper extremity neurological problems.

In September 2011 the Veteran was afforded a VA C&P examination.  After physical examination, electromyography, and x-rays, it was noted that the right upper extremity neuropathy can be correlated to the cervical findings.  The changes found on the x-ray (spondylosis of the cervical spine with mild multilevel bilateral neural foraminal narrowing) were noted to be supported by the claims file findings and the Veteran's statements for trauma and subsequent treatment.  It was the opinion of the examiner that the Veteran may have residual neuropathy of the bilateral upper extremities as a result of the diagnosed and surgically released carpal tunnel syndrome.  In addition, it was noted that the right upper extremity neuropathy can also be correlated to a trauma when the Veteran was not on active duty service.  It was the opinion of the examiner that the Veteran's bilateral upper extremity carpal tunnel syndrome and residual neuropathy is at least as likely as not related to the Veteran's active duty service.  The examiner further opined that the Veteran's right upper extremity neuropathy related to the cervical x-ray and electromyography findings, and referenced back to the claims file findings, is less likely than not related to the Veteran's active service.

The Board finds that entitlement to service connection for carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities is warranted.  The Veteran has competently and credibly reported that he has had numbness and tingling in his upper extremities since separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Upon examination in September 2011 the examiner rendered the opinion that the Veteran may have residual neuropathy of the bilateral upper extremities as a result of the diagnosed and surgically released carpal tunnel syndrome.  The examiner rendered the opinion that the Veteran's bilateral upper extremity carpal tunnel syndrome and residual neuropathy was at least as likely as not related to the Veteran's active service.  As the medical evidence reveals that it is at least as likely as not that the Veteran's bilateral upper extremity carpal tunnel syndrome and residual neuropathy is related to the Veteran's active service, entitlement to service connection for carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities is granted.

However, the Board finds that entitlement to service connection for right upper extremity neuropathy related to cervical spine is not warranted.  Although the Veteran has competently and credibly reported that he has had numbness and tingling in his right upper extremity, the Veteran is not competent to identify the type of neurological disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.  Upon examination in September 2011 the examiner noted that the right upper extremity neuropathy can be correlated to a trauma when the Veteran was not on active duty service and rendered the opinion that the Veteran's right upper extremity neuropathy related to the cervical x-ray and electromyography findings, and referenced back to the claims file finding, it less likely than not related to the Veteran's active service.  As the preponderance of the medical evidence is against a finding that the Veteran's right upper extremity neuropathy related to cervical spine to be related to the Veteran's active service, entitlement to service connection for right upper extremity neuropathy related to cervical spine is denied.


ORDER

Entitlement to service connection for carpal tunnel syndrome and residual neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for right upper extremity neuropathy related to cervical spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


